Citation Nr: 0311521	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  93-05 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals, chronic capsulitis of the right 
wrist (major).

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 1967 
and from November 1990 to March 1991.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determination by the St. Petersburg, Florida, Regional 
Office (RO).

The right wrist was originally before the Board for 
assignment of a compensable rating.  While the case was in 
remand development, a 100 percent temporary total rating was 
assigned, with a 10 percent rating assigned before and after.  
The claim of an initial evaluation in excess of 10 percent 
remains before the Board.  It does not appear that a 
supplemental statement of the case on this issue was 
promulgated.  Nevertheless, additional development is needed.

Finally, during the course of this appeal, the San Juan, 
Puerto Rico RO has jurisdiction of the case at this time.


REMAND

The veteran's representative submitted additional evidence to 
the Board in May 2003.  The evidence includes copies of 
internet-based research, which is pertinent to the veteran's 
PTSD claim.  These documents, which the Board accepts as 
genuine, confirm that on June 19, 1966, a UH-2A aircraft was 
listed as an "operational loss."  These documents appear to 
be sufficient to verify the occurrence of the veteran's 
claimed stressor.  In light of the verified stressor, the 
current record is insufficient to resolve important medical 
issues raised in this case.  Accordingly, further development 
of the claim, including providing the veteran with a VA 
examination is necessary.  

With respect to his claim for increase, the Board notes that 
since the most recent VA examination in April 1998 the 
veteran has undergone at least one operation to alleviate 
pain and correct his right wrist disability.  Moreover, the 
April 1998 VA examination report does not address the 
considerations discussed by the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 
8 Vet.App. 202 (1995).  On examination range of motion of the 
right wrist was 80 degrees of extension and 90 degrees of 
flexion with pain.  There was very mild atrophy of the 
forearm and tenderness at the area just distal radioulnar 
joint on palpation of the capsule.  The examination report 
lacks findings related to functional loss due to pain, 
weakness, excess fatigability or incoordination and the 
extent to which these factors affect range of motion.  

Accordingly, the Board is of the opinion that the veteran 
should be afforded a thorough and contemporaneous VA 
orthopedic examination, to include a review of his claims 
file and past clinical history, with particular attention to 
the severity of present symptomatology, as well as any 
significant pertinent interval medical history since his VA 
examination in April 1998.  Any additional relevant records 
of VA or private treatment that are not currently of record 
should be obtained and associated with the claims file.

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 et. 
seq. (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain, with the 
assistance of the appellant as needed, 
copies of any additional VA or private 
records pertaining to treatment of the 
veteran's service-connected right wrist 
disability, from October 1998.

2.  Make arrangements for the veteran to 
undergo VA psychological testing and 
evaluation.  All indicated testing should 
be undertaken and all clinical findings 
reported in detail.  It should be 
indicated whether the testing is 
consistent with PTSD and whether a 
personality disorder is present.  All 
factors upon which the examiner's 
opinions are based must be set forth in 
the report.  The claims folder must be 
provided to and reviewed by the examiner 
as part of the examination.

3.  When the foregoing development has 
been completed, and evidence obtained has 
been associated with the file, make 
arrangements for the veteran to undergo a 
VA psychiatric examination, to determine 
the nature of his mental disorders.  If 
PTSD is diagnosed, the examiner should 
identify the specific event or events 
that he or she believes the veteran 
experienced that meet the DSM-IV 
diagnostic criteria, should explain how 
the event or events are persistently 
reexperienced, should explain how stimuli 
is persistently avoided, and should 
identify persistent symptoms of increased 
arousal.  The examiner should indicate 
whether the veteran demonstrates 
agitation and arousal when his 
experiences are probed.  The examiner 
should indicate whether the veteran has 
true flashbacks, accompanied by 
disorientation, or whether he merely has 
recollections of events in service.  Axis 
II diagnoses should be recorded if 
present.  All factors upon which medical 
opinions are based must be set forth in 
the report.  The claims folder must be 
provided to and reviewed by the examiner 
as part of the examination.

4.  The veteran should then be afforded a 
comprehensive VA examination by an 
appropriate specialist to determine the 
nature and severity of the service-
connected right wrist disability.  All 
appropriate radiographic and other 
diagnostic tests deemed necessary should 
be conducted in order to address the 
specific inquiries as stated below.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion in degrees, 
and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected right wrist 
disability.  It is requested that the 
examiner provide explicit responses to 
the following questions:

(a)  Does the veteran's right wrist 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

(b)  With respect to any subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested 
on movement of the joints, the 
presence and degree of, or absence 
of, muscle atrophy attributable to 
the service-connected disability, 
the presence or absence of changes 
in condition of the skin indicative 
of disuse due to the service- 
connected disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service-connected right 
wrist.

(c) The examiner is also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected right wrist, and 
if such overlap exists, the degree 
to which the nonservice-connected 
problem creates functional 
impairment that may be dissociated 
from the impairment caused by the 
service-connected disorder.  If the 
functional impairment created by the 
nonservice-connected problem cannot 
be dissociated, the examiner should 
so indicate.

5.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate both 
claims in light of all additional 
evidence obtained.  With respect to the 
increased rating issue, this review 
should include consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59 as well as all information added to 
the file since the last supplemental 
statement of the case.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case addressing the development 
undertaken pursuant to this remand action 
and citing all applicable legal criteria.  
The veteran and his representative should 
be given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




